COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-184-CV
 
  
  
IN 
THE INTEREST OF L.J.R. AND Y.M.R.
  
------------
 
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellants 
Gary and Cynthia Perales have appealed from the trial court’s May 14, 2003 
order modifying conservatorship of two children. On August 22, 2003, while the 
trial court had plenary jurisdiction, the court granted Appellants’ motion for 
new trial. See Tex. R. App. P. 329b(c), 
(e). The trial court’s order expressly sets aside the court’s prior order of 
May 14, 2003.2  On December 3, 2003, we 
notified the parties that because there was no final trial court order or 
judgment, it appeared this court lacked jurisdiction over this attempted appeal. 
The December 3 letter also requested any party desiring to continue the appeal 
file a response showing the grounds therefor. The parties have not filed a 
response.
        Accordingly, 
because the trial court has set aside its prior order, we dismiss this appeal 
for want of jurisdiction. See Tex. R. App. P. 42.3(a).
   
                                                          PER 
CURIAM
  

PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.
DELIVERED: 
January 22, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
Appellant Hilda Flores Perez also filed a motion for new trial, but the trial 
court’s August 22, 2003 order does not mention Perez. Nonetheless, because the 
trial court’s order sets aside its May 14, 2003 order, there is no order or 
judgment from which Perez may appeal.